Title: From Thomas Jefferson to D. L. Morel, 2 September 1806
From: Jefferson, Thomas
To: Morel, D. L.


                        
                            Monticello Sep. 2. 06.
                        
                        Th: Jefferson presents his salutations to Mr. Morel and his thanks for the friendly sentiments he is pleased
                            to express in his letter of the 1st. of Aug. the approbation of the wise & the good is the first of all rewards, and the
                            wish expressed by mr Morel to connect his name with a work elucidating the rights & interests of society cannot but be
                            grateful to his mind. he prays him to accept the assurances of his high regard
                    